DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Ids filed on 08/04/2022 and RCE filed on 07/29/2022 to application filed on 02/08/2021.
Claims 1-21 are pending in the case. Claims 1, 10 and 21 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al., US 2006/0248442 in view of Rosales et al., US 2016/0358188.
	Regarding independent claim 1, Rosenstein teaches a computer-implemented method comprising:
	providing a platform to a plurality of operators of a plurality of websites, the platform
comprising a graphical user interface tool (Rosenstein, [0025], [0050]; webpage authoring tool comprising a graphical user interface for many editors to edit webpages);
	providing the graphical user interface tool to an operator from the plurality of operators
while the operator is browsing a website from the plurality of websites (Rosenstein, [0025], [0044], [0053]-[0058]; webpage authoring tool comprising a graphical user interface for adding/modifying the webpage);
	receiving, using the graphical user interface tool, a selection from the operator
comprising an identification of (i) an element to be added to the website and (ii) a location in the
website where the element will be added (Rosenstein; [0056]-[0058]; selecting image link and pointing a location in the webpage to insert an image);
	in response to the selection, automatically revising software code for the website to
include the added element at the location (Rosenstein; [0025], [0056]-[0058]; updating the webpage in response to user inputs); and
	implementing an updated version of the website using the revised software code, wherein the implemented updated version is accessible to a first segment of users who visit the website and inaccessible to other users who visit the website (Rosenstein, [0045]-[0049]; only authorized users can preview/edit a latest version of the web page according to the user inputs and other users cannot edit; OR publishing the updated version of the website to only a first designated group of visitors),
	wherein a previous version of the website remains accessible to other users (Rosenstein, [0046], [0097]; users can access a previously published version of the website), wherein the software code is revised and the updated version is implemented while the website is deployed (Rosenstein, [0045]-[0049]; updating/modifying the webpage in response to user inputs and the latest version of the website is previewed while the website is published to a group of visitor).
	While teaching a group of visitors as a first segment of users, Rosenstein does not explicitly teach many groups of visitors, such as a second segment of users.
	Rosales teaches first segment of users and second segment of users (Rosales, [0035], [0046]; providing different website versions to different groups of users based on users’ education, demographic, occupation, etc.)
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosales’ teaching and Rosenstein’s teaching to include the implemented updated version is accessible to a first segment of users who visit the website and inaccessible to a second segment of users who visit the website, and  wherein a previous version of the website remains accessible to the second segment of users, since the combination would have served appropriated website to different groups of users.
	Regarding claim 2, which is dependent on claim 1, Rosenstein teaches wherein providing the graphical user interface tool comprises providing the graphical user interface tool and the website on a display simultaneously (Rosenstein, figures 3A-3I).
	Regarding claim 3, which is dependent on claim 1, Rosenstein teaches wherein the selection comprises (1) a selection in the graphical user interface tool of the element to be added and (ii) a selection in the website of the location (Rosenstein, [0056]-[0058]; selecting image link and pointing a location in the webpage to insert an image).
	Regarding claim 4, which is dependent on claim 1, Rosenstein teaches wherein the selection comprises a point and click from the graphical user interface tool to the location in the website (Rosenstein, [0056]-[0058]; selecting image link and pointing a location in the webpage to insert an image).
	Regarding claim 5, which is dependent on claim 1, Rosenstein teaches wherein the selection further comprises an identification of the first segment of users (Rosenstein, [0069], [0070], [0089]; releasing the modified/updated webpage to public or a designated group of visitors). However, Rosenstein does not teach and wherein the first segment of users comprises a group of users who share a common set of traits.
	Rosales teaches wherein the first segment of users comprises a group of users who share a common set of traits (Rosales, [0035], [0046]; groups of users based on education, demographic, occupation, etc.).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosales’ teaching and Rosenstein’s teaching to include the first segment of users comprises a group of users who share a common set of traits, since the combination would have served appropriated website to different groups of users.
	Regarding claim 6, which is dependent on claim 1, Rosenstein teaches wherein the element comprises a tracker configured to track user interaction with a portion of the website (Rosenstein, [0054], [0066]; counter tracks number of visits to the web page).
	Regarding claim 7, which is dependent on claim 1, Rosenstein teaches wherein the element comprises a trigger configured to initiate a presentation of content on the website (Rosenstein, [0053], [0054], [0066]; adding links and objects to the webpage to present other content).
	Regarding claim 8, which is dependent on claim 1, Rosenstein teaches wherein the element comprises a placement comprising at least one of text, an image, or a window (Rosenstein, [0056]-[0058]; inserting image).
	Regarding claim 9, which is dependent on claim 8, Rosenstein teaches wherein the placement comprises an HTML snippet (Rosenstein, [0070], [0071]; HTML).
	Regarding claim 10, which is dependent on claim 1, Rosenstein and teaches further comprising permitting the operator to browse the updated version of the website while impersonating an end user from the first segment of users (Rosenstein, [0045], [0046], [0089]; editor requests the published version as a user or a user of a group of visitors). However, Rosenstein does not teach the user from the first segment of users. 
	Rosales teaches the user from the first segment of users (Rosales, [0035], [0046]; providing different website versions to different groups of users based on education, demographic, occupation, etc.).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosales’ teaching and Rosenstein’s teaching to include the user from the first segment of users, since the combination would have served appropriated website to different groups of users the user.
	Claims 11-20 are for a system comprising one or more computer systems programed to perform the method of claims 1-9 respectively and are rejected under the same rationale.
	Claim 21 is for a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors to perform the method of claim 1 and is rejected under the same rationale.

Response to Arguments
Applicant's arguments filed on 07/29/2022 have been fully considered but they are not persuasive. 
Applicants mainly argue that “Rosales merely describes a source web page for which different groups of users can experience “different versions.” Rosales fails to teach a method of implementing an “updated version” of a website “that is accessible to a first segment of users” while a “previous version of the website remains accessible to [a] second segment of users,” as claimed. Rosales and Rosenstein also fail to disclose, teach, or suggest: “implementing an updated version of the website using the revised software code, . . . wherein the software code is revised and the updated version is implemented while the website is deployed, as recited in independent claims 1, 11, and 21. Rosenstein merely describes composing and publishing a web page, and then making the published web page available to subsequent users. Rosenstein does not disclose, teach, or suggest “wherein the software code is revised and the updated version is implemented while the website is deployed.” Likewise, Rosales describes a source web page for which different groups of users can experience “different versions.” Rosales fails to describe “wherein the software code is revised and the updated version is implemented while the website is deployed,” as claimed” (Remarks, pages 8-9).
Examiner respectfully disagrees. As explained in the rejection above, Rosenstein teaches implementing an updated/latest version of a website that is accessible to granted users while a previous version of the website remains accessible to a designated group of visitors. Rosales teaches a plurality designated group of visitors. Therefore, the combination of Rosenstein and Rosales teach “implementing an “updated version” of a website “that is accessible to a first segment of users” while a “previous version of the website remains accessible to [a] second segment of users”. Rosenstein teaches updating/modifying the webpage in response to user inputs, and the latest version (updated version) of the website is previewed/implemented while the website is published to a group of visitors. Therefore, Rosenstein’s teachings perfectly match the claimed language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernardo et al., US 6684369 teaches implementing a customized website based on user inputs; authorized users can edit, review, and/or approved the customized website while readers cannot edit the website.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177